Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-1-2007

Johnstown Pol Dept v. Vora
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1939




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Johnstown Pol Dept v. Vora" (2007). 2007 Decisions. Paper 638.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/638


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DLD-304                                                        NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              ________________

                                     NO. 07-1939
                                  ________________

                  CITY OF JOHNSTOWN POLICE DEPARTMENT

                                               v.

                                  CHANDAN S. VORA,

                                         Appellant
                      ____________________________________

                    On Appeal From the United States District Court
                       For the Western District of Pennsylvania
                             (D.C. Civ. No. 07-cv-00011J)
                     District Judge: Honorable Gustave Diamond
                     ____________________________________

           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
       or Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                     July 19, 2007

           BEFORE: BARRY, AMBRO and FISHER, CIRCUIT JUDGES.

                                (Filed: August 1, 2007)
                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      Chandan S. Vora appeals the order of the United States District Court for the

Western District of Pennsylvania dismissing pursuant to 28 U.S.C. § 1915(e)(2)(B) her
“notice of removal” of various warrants and criminal complaints lodged against her in

Johnstown, Pennsylvania.

       In October 2006, Vora filed a “notice of removal” seeking to remove an old

Johnstown Police arrest warrant issued in 2003 and a recent criminal complaint issued by

the Johnstown Pennsylvania Police Department (No. CR-768-06). The Johnstown Police

Complaint charges Vora with violations of Pennsylvania law, namely, littering and

securing loads (loose garbage) in her vehicle. She claimed that the City of Johnstown

Police Department and other city officials discriminated against her on account of her

religious and ethnic background by issuing baseless and unconstitutional criminal

citations.

       The District Court dismissed the petition as frivolous under 28 U.S.C.

§ 1915(e)(2)(B), holding that the “Notice of Removal” sought to attack state court

proceedings over which the District Court had no jurisdiction. This timely appeal

followed.

       Vora has been granted leave to proceed in forma pauperis on appeal. Because her

appeal lacks arguable merit, we will dismiss it pursuant to § 1915(e)(2)(B)(i). See Allah

v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000).

       After reviewing Vora’s District Court pleadings and notice of appeal, we conclude

that her notice of removal was correctly denied. Vora petitioned for removal, presumably

under the civil rights removal statute, 28 U.S.C. § 1443, alleging that the arrest warrant

and criminal complaint are part of a larger conspiracy by all city personnel to violate her

                                             2
civil rights. The civil rights removal statute applies only to the removal of state court

proceedings. Id.; see also 28 U.S.C. § 1447(a). Even if we assume arguendo that the

civil rights removal statute applies to the warrants and criminal complaint that Vora seeks

to remove, her rambling, generalized, and unsupported allegations do not meet the

specific criterion for § 1443 removal. See City of Greenwood v. Peacock, 384 U.S. 808,

827 (1966); Ronan v. Stone, 396 F.2d 502, 503 (1st Cir. 1968). We have no independent

reason to believe that the City of Johnstown will not afford Vora any process she is due.

       Having found no legal merit to this cause, we will dismiss the appeal pursuant to

28 U.S.C. § 1915(e)(2)(B).




                                              3